Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2017

                                     No. 04-15-00492-CR

                                     George MUNOZ Jr.,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5575
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
       The appellant’s unopposed motion for extension of time to file motion for rehearing is
hereby granted. The appellant’s motion for rehearing is due March 6, 2017.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court